Citation Nr: 0629197	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1972 to 
April 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for 
hypertension because new and material evidence had not been 
received to reopen a previously denied claim.

The instant case originally included a claim for service 
connection for stroke as secondary to hypertension.  The 
veteran did not appeal the RO's denial of his stroke claim, 
and it is thus not before the Board.  


FINDINGS OF FACT

1.  In March 2000, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for hypertension; the 
veteran was informed in writing of the adverse determination 
and his appellate rights in March 2000; a statement of the 
case was issued in April 2000, but he did not perfect an 
appeal.  

2.  The information submitted since the March 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the mailing of the notice of the 
decision, or within 60 days of the mailing of the Statement 
of the Case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for hypertension 
was initially denied in a rating decision dated in August 
1988.  Service connection was denied because it was found 
that, while the veteran had had a high blood pressure reading 
when he initially presented for examination prior to 
discharge, his blood pressures were found to be normal after 
they were taken two times per day on three consecutive days.  
The veteran did not perfect this appeal, and it thus became 
final.  38 C.F.R. § 20.1103.  The veteran petitioned to 
reopen his claim in March 1993 and in July 1999, but the 
claim was denied in a rating decision dated in March 2000 
because new and material evidence had not been submitted to 
reopen the claim.  Id.  The March 2000 denial is the last 
denial prior to the claim that led to the current appeal.

The evidence of record at the time of the March 2000 denial 
consisted of the veteran's service medical records (SMRs), 
private medical records from the Methodist Hospital in 
Sacramento, California, that relate to an intracerebral 
hemorrhage that resulted from being hit over the head with a 
bottle, and VA medical records, including the report of a May 
1993 examination.

Since the March 2000 denial of service connection, the 
veteran has submitted multiple duplicate copies of pages from 
his SMR that were previously of record, and duplicates of VA 
treatment records that were also previously of record.  The 
veteran has also submitted numerous hand-written documents 
reiterating his argument that he had and was diagnosed with 
high blood pressure while in service.

None of the evidence received since the last final decision 
in March 2000 is new because it is duplicative of evidence 
already of record at the time of that decision.  This 
evidence is therefore cumulative and/or redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  In 
short, it does not tend to prove any relevant point not 
already shown in March 2000.  The Board therefore finds that 
new and material evidence has not been received to reopen a 
claim of service connection for hypertension, and the claim 
is not reopened.  38 C.F.R. § 3.156(a).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
correspondence in December 2002 and March 2004, including 
specifically the requirement that new and material evidence 
be received in order to reopen a claim.  He was specifically 
told of the basis for the prior final denial and of what 
information was required to reopen.  He was also instructed 
regarding the underlying requirements for an award of service 
connection for hypertension, namely that evidence showing 
current disability and a relationship to military service was 
required.  Further, a December 2003 statement of the case 
(SOC) notified the veteran of the criteria used for assigning 
a disability rating in the event that service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no duty to inform or assist that was unmet.


ORDER

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
hypertension is not reopened; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


